UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY 811-22228 Investment Company Act file number PNMAC Mortgage Opportunity Fund, LP 6101 Condor Drive Moorpark, California 93021 Derek W. Stark, Secretary PNMAC MORTGAGE OPPORTUNITY FUND, LP 6101 Condor Drive,Moorpark , California 93021 (818) 224-7050 Copies to: Richard T. Prins, Esq. Skadden, Arps, Slate, Meagher & Flom LLP Four Times Square New York, New York 10036 Date of fiscal year end: December 31 Date of reporting period:September 30, 2015 Item 1. Consolidated Schedule of Investments. PNMAC Mortgage Opportunity Fund, LP Schedule of Investments September 30, 2015 (Unaudited) INVESTMENTS - 143%* INVESTMENTS IN NONAFFILIATES - 115%* Description Note Rate State Principal Amount Fair Value Mortgage loans Mortgage Loan ID#1000043954 % FL $ $ Mortgage Loan ID#1000015063 % FL Mortgage Loan ID#1000043569 % CA Mortgage Loan ID#1000043880 % OR Mortgage Loan ID#1000002193 % DC Mortgage Loan ID#1000027733 % IL Mortgage Loan ID#1000035099 % NE Mortgage Loan ID#1000043772 % FL Mortgage Loan ID#1000028984 % CA Mortgage Loan ID#1000015179 % CT Mortgage Loan ID#1000043535 % NE Mortgage Loan ID#1000002189 % NY Mortgage Loan ID#1000035161 % NE Mortgage Loan ID#1000026543 % GA Mortgage Loan ID#1000001411 % CA Mortgage Loan ID#1000000557 % NJ Mortgage Loan ID#1000016663 % OR Mortgage Loan ID#1000034768 % NE Mortgage Loan ID#1000001651 % FL Mortgage Loan ID#1000043744 % CA Mortgage Loan ID#1000035343 % CA Mortgage Loan ID#1000025942 % CA Mortgage Loan ID#1000016006 % NY Mortgage Loan ID#1000015511 % WI Mortgage Loan ID#1000026350 % NE Mortgage Loan ID#1000026795 % CA Mortgage Loan ID#1000027182 % NE Mortgage Loan ID#1000026843 % CA Mortgage Loan ID#1000002404 % NY Mortgage Loan ID#1000043559 % VI Mortgage Loan ID#1000043537 % NE Mortgage Loan ID#1000043694 % CO Mortgage Loan ID#1000026305 % CA Mortgage Loan ID#1000043672 % NE Mortgage Loan ID#1000002184 % NY Mortgage Loan ID#1000016833 % NE Mortgage Loan ID#1000001628 % NY Mortgage Loan ID#1000044071 % MI Mortgage Loan ID#1000000560 % NY Other % 260,918,495 Real estate acquired in settlement of loans Real Estate Owned ID#1000026659 N/A IL Real Estate Owned ID#1000015367 N/A IL Real Estate Owned ID#1000043536 N/A MI Real Estate Owned ID#1000016154 N/A FL Real Estate Owned ID#1000001643 N/A FL Real Estate Owned ID#1000016499 N/A NE Real Estate Owned ID#1000026303 N/A MI Real Estate Owned ID#1000003584 N/A MD Real Estate Owned ID#1000027525 N/A NE Real Estate Owned ID#1000015181 N/A IL Real Estate Owned ID#1000028068 N/A CA Other N/A TOTAL INVESTMENTS IN NONAFFILIATES (Cost $152,765,885). INVESTMENTS IN AFFILIATES - 28%* Name of Issuer Shares Fair Value Short-Term Investment BlackRock Liquidity Funds: TempFund Institutional Shares ^ TOTAL INVESTMENTS IN AFFILIATES (Cost $43,176,943) TOTAL INVESTMENTS (Cost $195,942,828) LIABILITIES - (61%)* Description Cusip Note Rate Maturity Date Principal Amount Fair Value Asset-backed secured financing PNMAC 2015-NPL1 A-1-144A ^ 70932GAA8 % 3/25/2055 $ $ ) PNMAC 2015-NPL1 A-1-REGS ^ U7088RAA5 % 3/25/2055 ) TOTAL LIABILITIES (Cost $93,082,797) ) Other assets in excess of other liabilities - 18%* TOTAL PARTNERS' CAPITAL - 100%* $ *Percentages are stated as a percent of partners’ capital ^Investment represents securities held or issued by related parties All investments are in the United States of America. Fair Value of Investments PNMAC Mortgage Opportunity Fund, LP (“the Master Fund”) carries its investments at fair values with changes in fair value recognized in current period results of operations. The Master Fund groups its assets and liabilities at fair value in three levels, based on the markets in which the assets and liabilities are traded and the observability of the inputs used to determine fair value. The three levels are described below: Level 1 – Quoted prices in active market for identical assets or liabilities. Level 2 – Prices determined using other significant observable inputs. Observable inputs are inputs that other market participants would use in pricing an asset or liability and are developed based on market data obtained from sources independent of the Master Fund. These may include quoted prices for similar assets and liabilities, interest rates, prepayment speeds, credit risk and others. Level 3 – Prices determined using significant unobservable inputs. In situations where observable inputs are unavailable (for example, when there is little or no market activity for an investment at the end of the period), unobservable inputs may be used. Unobservable inputs reflect the assumptions of PNMAC Capital Management, LLC (the “Investment Manager”) about the factors that market participants use in pricing an asset or liability, and are based on the best information available in the circumstances. While the Investment Manager believes its valuation methods are appropriate and consistent with those used by other market participants, the use of different methods or inputs to estimate the fair value of certain financial instruments would likely result in a different estimate of fair value at the reporting date. Those fair values may differ significantly from the fair values that would have been used had a readily available market for such assets or liabilities existed, or had such assets or liabilities been liquidated, and those differences could be material to the financial statements. Following is a summary of financial statement items that are measured at fair value on a recurring basis for the period ended September 30, 2015: Level 1 Level 2 Level 3 Total Assets: Short-term investment $ $
